PER CURIAM.
This matter coming on to be heard upon the application of complainant for an injunction pendente lite as prayed for in its bill of complaint, it is ordered that) said application be denied, provided that, in the event this action be not tried and determined upon the merits before such time as a penalty shall accrue under the laws of the state of California for the nonpayment of any portion of the tax complained of, then such penalty shall only be computed upon the amount due and unpaid in excess of such tax over an amount equal to such portion of $1,833,404.92 as would, if not paid, then incur such penalty, and the state of California and its fiscal agents are authorized and directed to receive at the propefi time or times such proportion of said sum of $1,833,404.92 as they would be authorized to receive if such sum of $1,833,404.92 were the whole amount of the tax levied upon the operative properties of complainant for the year 1921. It is further ordered that the payment or payments by the complainant to the state as herein authorized and directed, and the receipt of such payment or payments by the state, shall not prejudice the rights *1023of either party upon the merits. It is further ordered that a certified copy of this order shall be the warrant for any proceedings taken under its terms.